Citation Nr: 0430081	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected basovestibular migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service in the U.S. Navy from 
March 1987 to October 1987.  The veteran was honorably 
discharged due to physical disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
basovestibular migraines, evaluated at 10 percent, effective 
October 17, 1987.  A Notice of Disagreement was received in 
July 2001.  A Statement of the Case was issued in January 
2003.  A timely appeal was received in March 2003.  After RO 
consideration of additional evidence obtained, a Supplemental 
Statement of the Case was issued in October 2003, continuing 
the 10 percent rating for the veteran's service-connected 
basovestibular migraines.  

The Board notes that a hearing before a Veterans' Law Judge 
at the RO in St. Petersburg, Florida was scheduled for June 
7, 2004 for which the veteran failed to appear.  An 
opportunity was given to the veteran's representative to 
submit a brief in support of his appeal, which brief was 
submitted on September 13, 2004.


FINDINGS OF FACT

1.  The evidence shows that, prior to January 1, 2001, the 
veteran experienced characteristic prostrating basovestibular 
migraines on an average of one every two months.

2.  The evidence shows that, since January 1, 2001, the 
veteran has experienced, and continues to experience, 
characteristic prostrating basovestibular migraines on an 
average of one or more a month.

 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for service-connected basovestibular migraines are 
not met prior to January 1, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7 and 
4.124a, Diagnostic Code 8100 (2004).

2.  The criteria for a 30 percent disability rating, and no 
higher, for service-connected basovestibular migraines are 
met, effective January 1, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7 and 
4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in March 2001, 
prior to the initial AOJ decision.  Subsequent VCAA notice 
was sent to the veteran in August 2003.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case also notified the veteran of the information and 
evidence needed to substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are not in the file.  The 
RO, however, made numerous attempts to obtain them but was 
only able to locate the veteran's service dental records.  VA 
outpatient records are in the file for treatment from May 
2003 through September 2003.  The veteran did not 
specifically identify the existence of any private treatment 
records.  The VA is only required to make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified to the VA.  38 U.S.C.A. § 5103A(b)(1).  The VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
1988 and 2001.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's basovestibular migraines since he was last 
examined.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and records; DD 214; 
Notification to Member of Recommended Findings of a Physical 
Evaluation Board from August 1987; VA outpatient treatment 
records; reports of VA examinations conducted in 1988 and 
2001; and a statement from the veteran's employer in 2003.  
The evidence pertinent to the issue on appeal is discussed 
below.

The record shows that the veteran served in active military 
service from March 1987 to October 1987.  According to the 
recommended findings of a Physical Evaluation Board, (the 
record of which was not obtained until 2001), the veteran was 
diagnosed to have basovestibular migraines, rated at 10 
percent, incurred in service.  (See Notice to Member of 
Recommended Findings.)  According to his DD 214, the veteran 
was honorably discharged due to physical disability.

In December 1987, the veteran filed a claim for service 
connection for migraines.  Despite the RO making numerous 
attempts to obtain the veteran's service medical records at 
that time, it was only able to obtain the veteran's dental 
records.  The veteran was given a VA examination in January 
1988.  The VA examiner noted that the veteran had a history 
of migraine headaches that were frequent in nature but had 
lessened since his discharge from service.  In a December 
1988 rating decision, the RO denied service connection for 
migraine headaches based only on the veteran's history.  

In February 2001, the veteran filed a new claim for 
basovestibular migraines and submitted his DD 214 and a copy 
of a Notification to Member of Recommended Findings by a 
Physical Evaluation Board dated August 19, 1987.  A VA 
examination was given in June 2001.  The VA examiner assessed 
the veteran to have migraine headaches which were considered 
to be probably inadequately treated and that affect his work.

Reopening the veteran's 1987 claim, the RO granted service 
connection for basovestibular migraines in a June 2001 rating 
decision and rated the veteran's disability as 10 percent 
disabling under Diagnostic Code 8100, with an effective date 
of October 17, 1987.  See 38 C.F.R. § 3.156 (c).  The RO 
stated that a higher evaluation of 30 percent was not 
warranted because the evidence did not demonstrate 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  The veteran 
disagreed with the evaluation assigned, and this appeal 
ensued.

The veteran's claim for a higher evaluation for 
basovestibular headaches is an original claim that was placed 
in appellate status by his disagreement with the initial 
rating award.  In these circumstances, separate ratings may 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under the rating schedule, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is warranted for migraine 
headaches where there is characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

The record shows that, in January 1988, the veteran reported 
during a VA examination that his migraines had lessened in 
severity and frequency since his separation from service.  
Upon separation from service, the Physical Evaluation Board 
rated his migraines at 10 percent under VA Diagnostic Code 
8100.  The veteran stated that, at the time of his discharge 
from service, he suffered one to two migraines bimonthly.  
(See September 2003 statement.)  

When a claim is reopened because of receipt of new service 
department records, the retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported by medical evidence.  38 C.F.R. 
§ 3.156 (c).  Where the record clearly supports the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.  Id.  

In the present case, the RO relied, in part, on the 
Notification to Member of Recommended Findings issued by a 
Physical Evaluation Board on August 19, 1987 in granting 
service connection for the veteran's basovestibular migraines 
and assigning a rating of 10 percent disabling, effective 
from October 1987.  The record does not contain any other 
medical evidence that would clearly support a rating higher 
than 10 percent prior to January 1, 2001.  After considering 
all of the evidence, the Board finds that, prior to January 
1, 2001, the veteran's basovestibular migraines were 
correctly evaluated as 10 percent disabling under Diagnostic 
Code 8100.

For the time subsequent to January 1, 2001, however, the 
Board finds that the evidence supports a finding that the 
veteran's basovestibular migraines are more accurately 
evaluated as 30 percent disabling.  The veteran has stated 
numerous times since filing his claim in February 2001 that 
he suffers at least once a month from migraines that he 
defines as "crippling" and rates the pain as seven or 
greater out of ten.  He has stated that during these episodes 
he is either unable to work or to perform fully at work.  At 
a June 2001 VA examination, the veteran stated that his 
migraines now occur one to three times per month and last 
from two hours to four days.  He described the migraines as 
occurring with visual flashes and haze, followed by pain in 
the center of his head and rated the pain at five to nine out 
of ten.  He associated dizziness with 90 percent of his 
headaches and nausea some of the time.  The VA examiner 
assessed the veteran as having migraine headaches that, at 
the time, were probably inadequately treated and affect his 
work in that he is not able to perform a full days work.  

In his July 2001 Notice of Disagreement, the veteran 
described his migraines as "crippling episodes" that occur 
one to three times per month lasting hours to days.  On his 
Form 9, the veteran stated that he has an average of one or 
more migraines per month rated at a pain level of seven or 
higher and that, when he has these migraines, he either stays 
at home or gets a ride to his office (because he is not able 
to drive) but does nothing at work except answer emergency 
questions.  The veteran is a home inspector.  

In a September 2003 statement, the veteran said that his 
attacks have increased in amount and severity since he left 
service and that they have caused him to lose work hours and 
pay.  The veteran submitted a statement from his employer 
dated August 25, 2003 stating that the veteran had missed 
work between eight hours to 40 hours a month for the months 
of April 2003 through August 2003 due to sick calls with 
complaints of severe headaches.  On May 16, 2002, the veteran 
was treated at the Gainesville, Florida VA Medical Center.  
He presented with complaints of having a migraine two days 
prior and requested medication for his migraines.  He 
described his migraines as causing an aura of visual changes, 
"things just don't look right, things may get blurred, and I 
may get a tingling in my arm," and experiencing nausea, 
photophobia, phonophobia, and pain localized behind the right 
eye.  He stated that he has at least two to four of these 
migraines per month.

The veteran also submitted a copy of a 2001 monthly calendar 
on which he says he indicated the days that he suffered the 
migraines and the severity of the migraine rated on a scale 
of one to ten.  The calendar shows that from January 2001 
through September 2001 the veteran suffered migraines each 
month ranging from two days to eights days with pain ratings 
from two to ten.  Of the 43 days the calendar shows that the 
veteran suffered from migraines, the pain level was rated as 
follows:

Pain 
Level
Number of 
Days
1
0
2
1
3
4
4
2
5
4
6
7
7
11
8
5
9
6
10
3

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board finds that the veteran has submitted sufficient 
evidence to raise a reasonable doubt that, as of January 1, 
2001, he suffered from characteristic prostrating migraine 
attacks occurring on average a minimum of once a month that 
were prolonged and prostrating.  The Board finds that January 
1, 2001 is the earliest date as of which it is factually 
ascertainable that an increase in the veteran's disability 
had occurred and is within one year prior to the date the 
February 2001 claim had been received.  See 38 C.F.R. § 3.400 
(o)(2).  The Board, therefore, finds that, as of January 1, 
2001, the veteran's service-connected basovestibular 
migraines more accurately meet the criteria for a 30 percent 
disability rating under Diagnostic Code 8100.  

The record does not show that the veteran's service-connected 
basovestibular migraines are productive of completely 
prostrating and prolonged attacks with severe economic 
inadaptability.  The evidence of record demonstrates that, 
although the veteran has experienced episodes lasting from 
two hours to four days, the veteran has not shown that the 
migraines are completely prostrating.  Rather, the veteran 
has stated that he sometimes gets a ride to work when he has 
a migraine and will answer emergency questions.  Also, the 
record does not show that, although the veteran may stay home 
from work during an attack, he is confined to bed or must 
isolate himself.  This is not to say that the veteran's 
migraines are not debilitating; it is only to find that the 
evidence does not demonstrate that the migraines are so 
debilitating as to equal or more nearly approximate the 
criteria for a 50 percent evaluation under Diagnostic Code 
8100.  The veteran, himself, has stated that a 30 percent 
evaluation of his migraines would be appropriate.  It follows 
that a rating of 50 percent for basovestibular migraines is 
not warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning the question of entitlement to a 
rating in excess of 30 percent.  38 U.S.C.A. § 5107 (b).




ORDER

Entitlement to a disability rating greater than 10 percent 
for basovestibular migraines prior to January 1, 2001 is 
denied.

Entitlement to a 30 percent evaluation, and no more, for 
service-connected basovestibular migraines is granted, 
effective from January 1, 2001, subject to controlling 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



